UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1293


JOSE MATEO GONZALEZ-ALVAREZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 19, 2020                                 Decided: December 1, 2020


Before GREGORY, Chief Judge, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Perham Makabi, Kew Gardens, New York, for Petitioner. Ethan P. Davis, Acting Assistant
Attorney General, Holly M. Smith, Senior Litigation Counsel, David J. Schor, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Mateo Gonzalez-Alvarez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal of

the Immigration Judge’s (IJ) decision denying relief from removal. Gonzalez-Alvarez

raises a single issue on appeal, asserting that the Board erred in declining to address his

claim, raised for the first time in his administrative appeal, that he qualified for asylum

based on imputed anti-gang political opinion.           Upon review, we conclude that

Gonzalez-Alvarez’s administrative appeal brief did not meet the requirements of a motion

to reconsider or remand, see 8 C.F.R. § 1003.2(b)(1), (c)(1) (2020), and that the Board did

not err in declining to consider his claim based on anti-gang political opinion for the first

time on appeal. See Matter of W-Y-C-, 27 I. & N. Dec. 189, 190 (B.I.A. 2018) (noting that

Board has long held that it will generally not consider arguments or claims that could have,

but were not, raised before the IJ). Accordingly, we deny the petition for review for the

reasons stated by the Board. See In re Gonzalez-Alvarez (B.I.A. Feb. 11, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       PETITION DENIED




                                             2